Exhibit 10.02

Non-Employee Director

AWARD AGREEMENT

This Restricted Unit and distribution equivalent right award agreement
(“Agreement”), effective as of the date set forth at the end of this Agreement
(“Grant Date”), is between NuStar GP, LLC (the “Company”) and [insert name]
(“Participant”), a participant in the NuStar GP, LLC Second Amended and Restated
2000 Long-Term Incentive Plan, as amended (the “Plan”). All capitalized terms
contained in this Award shall have the same definitions as are set forth in the
Plan unless otherwise defined herein. The terms of this grant are set forth
below.

 

1. The Compensation Committee of the Board of Directors of the Company hereby
grants to Participant [insert #] Restricted Units under the Plan. A “Restricted
Unit” is a phantom unit which is equivalent in value to a common unit (“MLP
Common Unit”) of Valero L.P. (the “MLP”). In addition, a Restricted Unit
represents the right to receive, upon vesting as provided below, an MLP Common
Unit. Restricted Units are granted hereunder in tandem with an equal number of
distribution equivalent rights (“DERs”). A DER is a right to receive an amount
in cash from the Company or its designee equal to the distributions made by MLP
with respect to an MLP Common Unit during the period that ends upon vesting of
the tandem Restricted Unit or its forfeiture pursuant to Section 6.2 (ii) of the
Plan.

 

2.

The Restricted Units granted hereunder are subject to the following Restricted
Periods, and will vest and accrue to Participant in the following increments:
[insert 1/3 #] Units on [insert 1st anniversary of grant date]; [insert 1/3 #]
Units on [insert 2nd anniversary of grant date]; and [insert 1/3 #]Units on
[insert 3rd anniversary of grant date]. The restrictions may terminate prior to
the expiration of such period as set forth in the Plan. Upon vesting, for each
Restricted Unit granted hereunder, the Participant will be entitled to receive
an unrestricted Common Unit of NuStar Energy L.P.

 

3. DERs with respect to the Restricted Units will be paid to you in cash as of
each record payment date during the period such Restricted Units are
outstanding.

 

4. Neither this Award nor any right under this Award may be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by you otherwise
than by will or by the laws of descent and distribution.

 

5. The Company will withhold any taxes due from your compensation as required by
law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to you.

 

6. By accepting this Award, you hereby accept and agree to be bound by all of
the terms, provisions, conditions, and limitations of the Plan and any
subsequent amendment or amendments, as if it had been set forth verbatim in this
Award.

 

7. By accepting this Award, you will become a Participant as of the effective
date of this Award and, as such, you shall have no rights with respect to the
Restricted Units or DERs granted hereunder except as are expressly conferred by
the Plan and this Award.

 

8. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

 

9. This Award is effective as of [insert grant date].

 

    NUSTAR GP, LLC     By:             Curtis V Anastasio         President &
Chief Executive Officer Accepted:             [insert name]               Date:
         

 